Citation Nr: 1508055	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  06-26 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 30 percent prior to December 5, 2011, for deformity of the duodenal bulb with gastroesophageal reflux symptoms.  

(The issue of service connection for a psychiatric disorder, characterized as a major depressive disorder, will be the subject of a separate decision.) 


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and J.N.



ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from October 1974 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the VA Regional Office (RO) in North Little Rock, Arkansas.  In April 2014, the RO increased the disability rating to 60 percent, effective from December 5, 2011.  As this did not constitute a full grant of the benefits sought, the Board concludes that this claim remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In May 2009, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The case was most recently remanded in September 2013.  For the reasons set forth below, another remand is necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, yet another remand is necessary.  In September 2013, this issue was remanded for the issuance of a supplemental statement of the case (SSOC).  As discussed by the Board, additional evidence had been associated with the claims file, including VA examinations in 2012, rendering a new SSOC necessary.  Pursuant to the remand, an SSOC was issued in March 2014.  In the evidence listed, the RO noted VA examinations in April 2012 and June 2012; however, in the analysis portion, the RO reported "the most recent examination conducted on April 3, 2012," and only discussed the results of that examination.  As such, it appears that the RO did not actually consider the June 2012 examination.  In light of the March 2014 SSOC not discussing the June 2012 VA examination, the Board concludes that another remand is necessary for the issuance of an SSOC that addresses all the evidence.  

Furthermore, while in the SSOC the RO concluded that a rating in excess of 30 percent was not warranted, in an April 2014 rating decision, the RO decided that a 60 percent rating was warranted, effective from December 5, 2011.  In issuing an SSOC, the RO is reminded that the claim on appeal was filed in 2005; although the Veteran filed a new increased rating claim in December 2011, this appeal was already pending.  Therefore, the RO should be considering the severity of the Veteran's disability dating back to the 2005 increased rating claim.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has recently received.  The Board is particularly interested in records of treatment that the Veteran may have received from the Central Arkansas Health Care System as well as from private physicians.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Then, readjudicate the increased rating issue remaining on appeal considering all of the evidence of record, in particular the report of a June 2012 VA examination.  In readjudicating this issue, the RO is reminded that the claim on appeal was filed in 2005, not 2011.  If any benefit remains denied, the Veteran should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



